Citation Nr: 1740172	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-01 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected bilateral hearing loss. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Robert C. Brown, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served in the Oklahoma National Guard from November 1989 to November 1995.  The Regional Office (RO) has determined that a portion of this service was federalized, conferring veteran status.  The Board accepts this determination for the purpose of evaluating the severity of the Veteran's hearing loss disability and makes no further findings regarding the nature of the Veteran's service.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) RO in Muskogee, Oklahoma.
 
In March 2016, the Veteran testified via videoconference at a hearing before a Veterans Law Judge (VLJ) of the Board (other than the undersigned); however, testimony related to the severity of his service-connected bilateral hearing loss was not elicited.  

In November 2016, the Board remanded the issue of entitlement to an increased rating for bilateral hearing loss to allow the Veteran to testify on this issue at an additional Board hearing.  The issue of entitlement to TDIU was also remanded by the Board in November 2016 as inextricably linked to the other remanded issues.    
 
In February 2017, the Veteran testified at a hearing before the undersigned VLJ of the Board regarding his hearing loss disability and its impact on his occupational functioning.  A transcript of the hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required
REMAND

During his February 2017 Board hearing, the Veteran testified that his service-connected bilateral hearing loss had worsened since his last audiological examination of record.  In light of the reported worsening and the length of time that has passed since his most recent examination, the Board finds that a remand is necessary to afford the Veteran a VA audiological examination to determine the current severity of his hearing loss.  

During the February 2017 Board hearing, the Veteran also testified that his hearing loss caused problems for him at several jobs because he could not hear instructions.  He stated that he was not currently working in part because of his hearing loss.  [The Board notes that there is separate appeal stream (the remaining claims remanded by the Board in November 2016) that includes a TDIU claim that is not currently before the Board.  However, the Board has jurisdiction over the TDIU claim here because it was raised by the record during his February 2017 Board hearing pursuant to Rice v. Shinseki, 22 Vet. App. 447, 455 (2009)].  

Because the Veteran's TDIU claim is dependent upon the degree of impairment from his service-connected disabilities, including bilateral hearing loss; the appeal cannot be resolved until it is determined what disability rating is assigned.  Remand of the inextricably intertwined TDIU claim is therefore required as well; the claim cannot be fully and fairly adjudicated until the question of an increased rating for bilateral hearing loss is settled.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated records of VA or adequately identified private treatment that the Veteran has received for his hearing loss disability.  

2.  Then, arrange for the Veteran to be examined by an audiologist to determine the current severity of his bilateral hearing loss disability.  The entire record must be reviewed and audiometric testing must be conducted.  The examiner MUST report the findings of audiometric testing (i.e., puretone thresholds), the average puretone threshold, speech recognition test results, any other reported symptoms, and any functional impairment the Veteran reports due to his hearing loss disability.

Based on the clinical examination, lay statements from the Veteran, and other evidence of record, the examiner MUST also:

a.  Describe the functional impairment caused by the Veteran's bilateral hearing loss taking into account the Veteran's statements and other evidence of record regarding his education and work experience.  

b.  Comment on the Veteran's ability to function in an occupational environment in light of his hearing loss.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3.  Then, ask the Veteran to complete an updated TDIU application and perform any needed development to assist the Veteran with his TDIU claim.  

4.  After completion of the foregoing, the AOJ should review the record and re-adjudicate the claims.  If the claims remain denied, issue an appropriate supplemental statement of the case, afford the Veteran and his attorney the opportunity to respond, and return the claims to the Board.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014). This remand is a preliminary order and not an appealable decision on the merits of the claim.  38 C.F.R. § 20.1100(b) (2016).




